In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00373-CV

GREAT AMERICAN INSURANCE                  §   On Appeal from the 67th District Court
COMPANY OF NEW YORK, Appellant
                                          §   of Tarrant County (067-280567-15)

V.                                        §   December 17, 2020

COMPASS WELL SERVICES, LLC,               §   Memorandum Opinion by Justice Gabriel
Appellee

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed and remanded in part. We reverse the trial

court’s actual damages and remand that award to the trial court to apply the

settlement credit and, if necessary, to recalculate the penalties and interest on this

amount of actual damages. We also reverse and remand the award for statutory

additional damages to recalculate the amount in light of the reduced actual-damages

award and the statutory cap. We affirm the remainder of the judgment.
      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                          Justice Lee Gabriel